_____________

                                     No. 95-3260WM
                                     _____________

Dennis Lee Etter,                          *
                                           *
                     Appellant,            *   Appeal from the United States
                                           *   District Court for the Western
     v.                                    *   District of Missouri.
                                           *
United States of America,                  *   [UNPUBLISHED]
                                           *
                     Appellee.             *
                                     _____________

                               Submitted:    May 15, 1996

                                 Filed: June 4, 1996
                                     _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Dennis Lee Etter appeals the district court's denial of Etter's 28
U.S.C.    §   2255   motion.      Etter   contends   his    sentencing    counsel   was
ineffective because counsel failed to object to the classification of the
methamphetamine as d-methamphetamine, to the inclusion in the base offense
level calculation of the amount of methamphetamine distributed before
Etter's involvement in the conspiracy, and to the lack of a recommendation
in the presentence report for a mitigating-role reduction.               Because Etter
waived these contentions by virtue of the stipulations in his written plea
agreement, we conclude counsel's failure to raise the objections Etter
purportedly     asked   him     to   raise   could   not    have   prejudiced   Etter.
Specifically, Etter stipulated he was accountable for the amount of
methamphetamine attributed to him, and that he was not entitled to a
mitigating-role adjustment.          Etter also agreed to a base offense level
derived from treating the substance involved as
d-methamphetamine.   We thus affirm the judgment of the district court.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-